15 U.S. 327 (1817)
2 Wheat. 327
The ANNA MARIA.
Supreme Court of United States.
March 11, 1817.
March 13, 1817.
*328 This cause was argued by Mr. Harper and Mr. Swann, for the appellants; and by Mr. Winder and Mr. Jones, for the respondents.
*331 Mr. Chief Justice MARSHALL delivered the opinion of the court, and after stating the facts proceeded as follows:
To sustain the claim of the libellants, the first point to be established is, the fairness of the voyage. It being admitted that the vessel and cargo were American, the only inquiry is, was the Anna Maria really destined for a neutral port?
Her papers show that she was destined for St. Bartholomews; her master swears that he intended to reach that port, and no other; and that he was using his best endeavours to make it when he was stopped by the Nonsuch.
The circumstances which might create doubt respecting the truth of this testimony, are, his situation and course when described by the Nonsuch. He was within six or eight leagues of St. Thomas's, and steering a course which brought him nearer to that island. But his place is accounted for by the current and the calm which had preceded his capture; and his course is stated by himself, and his testimony *332 is not contradicted, to have been calculated to enable him to gain St. Bartholomew's, to the leeward of which he had fallen. This representation is supported by the fact, that being at the Virgin Islands on the 16th, he might, by availing himself of the current, have reached St. Thomas's before he was described by the Nonsuch. It is also supported by the great improbability of his attempting to enter an enemy's port without obtaining a license, which would have protected him from hostile capture in that port, as well as on his voyage to it. That he had not a license is proved, not only by his own oath, but by the fact that, although the master and crew, as well as the vessel, have remained in possession of the captors, no license has been found, and there is no reason to believe that it could have been secreted, and it is not probable that it would have been destroyed on the appearance of the Nonsuch, since she chased and boarded under British colours.
The voyage, then, must be considered as entirely fair. The next subject of inquiry is, the right to visit and to detain for search. This is a belligerant right, which cannot be drawn into question. As little can it be questioned that the situation of the Anna Maria justified a full and rigorous search. But this search ought to have been conducted with as much regard to the rights and safety of the vessel detained as was consistent with a thorough examination of her character and voyage. All that was necessary to this object was lawful; all that transcended it was unlawful.
*333 When the Anna Maria was boarded, her master gave a plain and true account of the character of the vessel and cargo, which was verified by the ship's papers, and which does not appear to have been doubted. But although the vessel and cargo were American, the trade might be hostile; and the right to examine fully into this fact was complete.
There was no prevarication in the statements of the master which could excite suspicion, and the search for other papers was continued for two hours without intermission. Although the character of British officers was maintained, nothing indicating British connection in the voyage was discovered; and, although the trunks were broken open and searched, no additional papers were found. It was pressing the right of search as far as it could bear, to determine on repeating it the next day; and an inattention to the safety of the Anna Maria, which only her neighbourhood to the island of St. Thomas could excuse, longer to detain her. But there is some reason to doubt whether further search was the real object of this detention. It does not appear to have been recommenced at nine the next morning; and this leads to the opinion that the vessel was detained, not so much to make farther search as in the hope of drawing from the master, or some of the crew, who were all in irons, something which might lead to the condemnation of the vessel and cargo. This conduct must be viewed with much lenity to be pardoned. But whatever excuse may be made for the detention thus far, none can be given for the transactions which remain to be noticed.
*334 Before the captain of the Nonsuch left the Anna Maria, in pursuit of other objects, he ought to have decided either to seize her as prize or to restore her. Had he seized her as prize, her master, at least, ought to have been returned to her, and her papers should have been sealed and put in possession of a prize master. If he determined not to seize her as prize, her master and crew ought to have been restored, that she might have prosecuted her voyage. No apology can be made for leaving her in the condition in which she was placed. Stripped of her crew and of her papers, left in possession of an officer and two men, without orders whither to proceed, she was exposed to dangers; for the loss resulting from which, those who placed her in this situation must be responsible. Had she been regularly captured, many of the difficulties encountered in St. Jago del Cuba might have been avoided; had she been restored, she might, and probably would, have reached her port of destination in safety.
The proceedings of the Nonsuch, after a search, converted the whole transaction into a wanton marine trespass, for which no sufficient excuse has been given.
However meritorious may have been the services of the private armed vessels of the United States, in the aggregate, those individuals who have acted with this culpable disregard to the rights of others ought not to escape the animadversion of the law. The conduct of the officers of the Nonsuch on board the Anna Maria was unjustifiably licentious. Breaking *335 open trunks when keys were offered them, taking out the crew and putting them in irons, and leaving her in this situation, were acts not to be excused. The honor and the character of the nation are concerned in repressing such irregularities; and the justice of the court requires that compensation should be made for the injury which the libellants have sustained.
The sentence of the circuit court must be reversed, and the cause remanded to the circuit, with directions to reverse the sentence of the district court, and to direct commissioners to ascertain the amount of damages sustained by the libellants; in doing which, the value of the vessel, and the prime cost of the cargo, with all charges, and the premium of insurance, where it has been paid, with interest, are to be allowed. Out of this decree must be deducted the amount of the proceeds of the Anna Maria and cargo, unless the libellants shall choose to abandon those proceeds to the defendants.
Sentence reversed.[b]
NOTES
[b]  Vide APPENDIX, Note I.